DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 6/22/2022. As directed by amendment: Claims 1-2, 5-6, 8-12, 14, 16-17, and 19 were amended. Claims 3-4 were not amended. Claims 7, 13, 15, 18, and 20 were cancelled. Claims 21-23 were newly added. Thus, Claims 1-6, 8-12, 14, 16-17, 19, and 21-23 are presently pending in this application.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Alicherry, (“Alicherry”, US 20130031559) in view of Jain et al (“Jain”, US 20160330277) does not teach the computer-implemented method of claim 1, further comprising identifying whether user-generated placement data is included in the set of user-defined constraints, wherein the placement data is generated by the computing service from the set of user-defined constraints when the user-generated placement data is not included in the set of user-defined constraints, and wherein the user-generated placement data is utilized for provisioning when the user-generated placement data is included in the set of user-defined constraints.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 4-5, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alicherry, (“Alicherry”, US 20130031559) in view of Jain et al (“Jain”, US 20160330277).
Regarding Claim 1, Alicherry teaches a computer-implemented method, comprising: 
receiving, by a computing service of a cloud-computing environment from a client device, a request to provision one or more virtual resources within the cloud-computing environment, the cloud-computing environment comprising a plurality of hardware resources, the request comprising a set of user-defined constraints for provisioning the one or more virtual resources within the cloud-computing environment (par 17), 
the placement data indicating a mapping of a particular virtual resource of the one or more virtual resources to a particular hardware resource of the plurality of hardware resources (par 17); 
the set of user-defined constraints (par 17);
the set of user-defined constraints received from the client device (par 17);
and provisioning, by the computing service, the one or more virtual resources based at least in part on the placement data generated from the set of user-defined constraints, the one or more virtual resources being provisioned in accordance with the set of user-defined constraints based at least in part on utilization of the placement data (par 47).  
Alicherry does not explicitly teach wherein the constraints includes at least one of: a number of computing cores, an amount of memory, an amount of storage space, a chipset type, a cost, or a resource density; generating placement data from constraints based at least in part on providing the constraints to a bin-packing algorithm. 
Jain teaches wherein the constraints includes at least one of: 
a number of computing cores, 
an amount of memory (par 17), 
an amount of storage space (par 17), 
a chipset type, 
a cost, 
or a resource density; 
generating placement data from constraints based at least in part on providing the constraints to a bin-packing algorithm (par 50; par 17; The resources can be memory and/or storage. The bin-packing strategy is subject to resource constraints.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicherry with the bin-packing strategy of Jain because it allows for data to be condensed into fewer containers (Jain; par 50), thereby reducing the amount of required resources. 
Regarding Claim 4, Alicherry and Jain teach the computer-implemented method of claim 1.
Alicherry further teaches wherein the set of user-defined constraints are received in a single message (par 17).  
Regarding Claim 5, Alicherry and Jain teach the computer-implemented method of claim 1.
Alicherry further teaches wherein the set of user-defined constraints are received in multiple messages (par 17; par 35; par 83).
Regarding Claim 9, Alicherry and Jain teach the computer-implemented method of claim 1.
Alicherry does not explicitly teach wherein the set of user-defined constraints includes at least two of: the number of computing cores, the amount of memory, the amount of storage space, the chipset type, the cost, or the resource density.  
Jain teaches wherein the set of user-defined constraints includes at least two of: 
the number of computing cores, 
the amount of memory (par 17), 
the amount of storage space (par 17), 
the chipset type, 
the cost, 
or the resource density.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicherry with the bin-packing strategy of Jain because it allows for data to be condensed into fewer containers (Jain; par 50), thereby reducing the amount of required resources. 
Regarding Claim 10, Alicherry teaches a computing device of a cloud-computing environment, the computing device, comprising: a computer-readable medium storing non-transitory computer-executable program instructions; and a processing device communicatively coupled to the computer-readable medium for executing the non-transitory computer-executable program instructions, wherein executing the non-transitory computer-executable program instructions with the processing device causes the computing device to perform operations comprising (par 21; par 123):
The remainder of Claim 10 is rejected with the same reasoning as Claim 1.
Regarding Claim 16, Claim 16 is rejected with the same reasoning as Claim 1.
Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alicherry and Jain in view of Ferris et al (“Ferris”, US 20150120920).

Regarding Claim 2, Alicherry and Jain teach the computer-implemented method of claim 1.
Alicherry and Jain do not explicitly teach wherein the request to provision the one or more virtual resources comprises a plurality of messages provided incrementally, each of the plurality of messages comprising a subset of user-defined constraints of the set of user-defined constraints for provisioning the one or more virtual resources within the cloud-computing environment.  
Ferris teaches wherein the request to provision the one or more virtual resources comprises a plurality of messages provided incrementally, each of the plurality of messages comprising a subset of user-defined constraints of the set of user-defined constraints for provisioning the one or more virtual resources within the cloud-computing environment (Abstract).  
It would have been obvious to one skilled in the art, to modify the determining of virtual resource assignment constraints from a user request as taught by Alicherry and Jain with the inclusion of receiving an updated operational specification of the computing resource as taught by Ferris because additional user-defined constraints may be evaluated in addition to those of the original request.
Regarding Claim 11, Claim 11 is rejected with the same reasoning as Claim 2.
Regarding Claim 17, Claim 17 is rejected with the same reasoning as Claim 2.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alicherry, Jain, and Ferris in view of Bhangria et al (“Bhangria”, US 10684801).

Regarding Claim 3, Alicherry, Jain, and Ferris teach the computer-implemented method of claim 2.
Alicherry, Jain, and Ferris do not explicitly teach further comprising receiving an indication that the set of user-defined constraints has been received in its entirety, wherein the placement data is obtained based at least in part on the indication.  
Bhangria teaches further comprising receiving an indication that the set of user-defined constraints has been received in its entirety, wherein the placement data is obtained based at least in part on the indication (Col. 2, ll. 57-67 to Col. 3, ll. 1-47).
It would have been obvious to one skilled in the art, to modify the determining of virtual resource assignment constraints from a user request and receiving an updated operational specification of the computing resource as taught by Alicherry, Jain, and Ferris with the inclusion of receiving an indication of new bulk data to be stored in the data storage system for one or more of the clients and generating one or more formatted datasets from the new bulk data as taught by Bhangria because it ensures the integrity of the data file to be stored. 
Regarding Claim 12, Claim 12 is rejected with the same reasoning as Claim 3.
Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alicherry and Jain in view of Cropper et al (“Cropper”, US 20170068557).
Regarding Claim 6, Alicherry and Jain teach the computer-implemented method of claim 1.
Alicherry teaches further comprising: identifying, by the computing service, that the request comprises the set of user-defined constraints (par 17); 
Alicherry and Jain do not explicitly teach in response to identifying that the request comprises the set of user-defined constraints, overriding a default process for provisioning resources of the cloud-computing environment to provision the one or more virtual resources based at least in part on the placement data generated from the set of user-defined constraints, wherein the default process for provisioning resources provisions resources based at least in part on one or more default constraints that are different from user-defined constraints.  
Cropper teaches in response to identifying that the request comprises the set of user-defined constraints, overriding a default process for provisioning resources of the cloud-computing environment to provision the one or more virtual resources based at least in part on the placement data generated from the set of user-defined constraints, wherein the default process for provisioning resources provisions resources based at least in part on one or more default constraints that are different from user-defined constraints (Abstract).  
It would have been obvious to one skilled in the art, to modify the determining of virtual resource assignment constraints from a user request as taught by Alicherry and Jain with the inclusion of an override parameter that allows the placement constraints to be overridden by a system administrator as taught by Cropper because user defined constraints may be implemented.
Regarding Claim 14, Claim 14 is rejected with the same reasoning as Claim 6.
Regarding Claim 19, Claim 19 is rejected with the same reasoning as Claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alicherry and Jain in view of Elemary et al (“Elemary”, US 20130283263).
Regarding Claim 8, Alicherry and Jain teach the computer-implemented method of claim 1.
Alicherry and Jain do not explicitly teach further comprising, in response to obtaining the placement data, providing, to the client device, a notification that the placement data has been successfully obtained for provisioning the one or more virtual resources to the plurality of hardware resources in accordance with the set of user-defined constraints.  
Elemary teaches further comprising, in response to obtaining the placement data, providing, to the client device, a notification that the placement data has been successfully obtained for provisioning the one or more virtual resources to the plurality of hardware resources in accordance with the set of user-defined constraints (par 62).
  It would have been obvious to one skilled in the art, to modify the determining of virtual resource assignment constraints from a user request as taught by Alicherry and Jain with the inclusion of receiving a notification about provisioning process completion as taught by Elemary because the operation completed successfully.
Response to Arguments
Applicant’s arguments with respect to Claims 1-6, 8-12, 14, 16-17, 19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dow (US 20170220365), Abstract - An aspect of the disclosure includes a method, a system and a computer program product for determining allocation of virtual machines to computer servers. The method including generating a list of virtual machines (VMs) instances configured to run on a network. A plurality of equivalence sets of VMs is selected. A plurality of starting sets is generated from the equivalence sets of VMs. Combinations are generated of packing solutions of the equivalent sets to a plurality of computer servers. A resource capacity is determined of a first computer server. A first allocation of the starting sets is provided based on the combinations of packing solutions. A second allocation each VM instance is provided based on a colocation parameter and an anti-colocation parameter. Each VM instance is migrated to one of the computer servers based on the second allocation. The state of a computer server is changed after the migration.
Frank et al (US 20130262915), Abstract - An aspect of this invention is a method that includes evaluating a computing environment by performing auditing of a fault tolerance ability of the computing environment to tolerate each of a plurality of failure scenarios; constructing a failover plan for each of the plurality of scenarios; identifying one or more physical resource limitations which constrain the fault tolerance ability; and identifying one or more physical resources to be added to the computing environment to tolerate each of the plurality of failure scenarios.
Voigt et al (US 20050172097), Abstract - A storage system comprises a plurality of storage arrays configurable into a plurality of storage device groups, a plurality of controllers selectively coupled to ones of the storage arrays, a network fabric arranged as a linkage of multiple sets of associated controllers and storage devices, and a processor. The processor is capable of associating the plurality of storage device groups among controllers based on a distribution of performance demand according to controller processor utilization of the individual storage device groups and bandwidth utilization pro-ratable among storage device groups within a set.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444